 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      LVB-OGDEN MARKETING, LLC,
 8                          Plaintiff,
                                                         C18-243 TSZ
 9        v.
                                                         MINUTE ORDER
10    DAVID S. BINGHAM, et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)   Defendant Trustee Henry Dean’s Motion for Reconsideration, docket
14
   no. 201, and Defendants Cherish Bingham, Christopher Bingham, David S. Bingham,
   Kelly Bingham, Sharon Bingham, and Bingo Investments, LLC’s Joinder, docket no.
15
   202, are DENIED.
16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 15th day of January, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
